[J-85A&B-2016]
                IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CHARLOTTE VINCIGUERRA,              :   No. 4 EAP 2016
EXECUTRIX OF THE ESTATE OF          :
FRANK VINCIGUERRA, DECEASED         :   Appeal from the Judgment of Superior
AND CHARLOTTE VINCIGUERRA,          :   Court entered on 4/17/15 at 2388 EDA
WIDOW IN HER OWN RIGHT              :   2013 (reargument denied 6/18/15)
                                    :   affirming the judgment entered on 8/6/13
             v.                     :   in the Court of Common Pleas,
                                    :   Philadelphia County, Civil Division at No.
BAYER CROPSCIENCE INC., AS          :   2682 Sept. Term 2010
SUCCESSOR TO AMCHEM PRODUCTS, :
INC., F/K/A BENJAMIN FOSTER         :   ARGUED: September 13, 2016
COMPANY, BELL & GOSSETT, BRAND :
INSULATIONS, INC., CERTAIN-TEED     :
CORP., CLEAVER-BROOKS, A DIVISION :
OF AQUA-CHEM, INC., CRANE CO.,      :
DAVID MOSER, DFT, INC., DURABLA     :
CANADA, LTD., E.I. DUPONT           :
DENEMOURS & COMPANY, FOSTER         :
WHEELER CORPORATION, GEORGIA- :
PACIFIC CORP., GOODYEAR CANADA, :
INC., THE GOODYEAR TIRE & RUBBER :
CO., GOULDS PUMPS, INC., GREENE, :
TWEED & COMPANY, INC., GRINNELL :
CORPORATION, HAJOCA                 :
CORPORATION, HERMAN GOLDNER :
CO., INC., HONEYWELL INC.,          :
INGERSOLL RAND COMPANY, JOHN :
CRANE, INC., KEELER/DORR-OLIVER :
BOILER CO., MARLEY COOLING          :
TOWER, METROPOLITAN LIFE            :
INSURANCE CO., OWENS-ILLINOIS       :
INC., PECORA CORP., RILEY STOKER :
CORP., SEPCO CORPORATION, INC., :
SID HARVEY INDUSTRIES, INC., F/K/A :
SID HARVEY MID ATLANTIC INC.,       :
UNION CARBIDE CORP., WARREN         :
PUMPS, LLC, WEIL MCLAIN, A DIVISION :
OF THE MARLEY CO., A WHOLLY         :
OWNED SUBSIDIARY OF UNITED        :
DOMINION INDUSTRIES, INC., YARWAY:
CORPORATION, AVOCET               :
ENTERPRISES, INC., F/K/A          :
VENTFABRICS, INC., DAP PRODUCTS, :
INC., DURO DYNE CORP., AND        :
TREMCO INC.                       :
                                  :
APPEAL OF: CRANE CO.              :
                                  :
                                  :
THOMAS AMATO AND JEAN AMATO, :        No. 5 EAP 2016
HIS WIFE                          :
                                  :   Appeal from the Judgment of the Superior
         v.                       :   Court entered on 4/17/15 at No. 2344 EDA
                                  :   2013, (reargument denied 6/18/15)
BELL & GOSSETT, CLARK-RELIANCE :      affirming the order entered on 7/18/13 in
CORP., COPES-VULCAN, INC., CRANE :    the Court of Common Pleas, Civil Division,
CO., DEZURIK/COPES-VULCAN,        :   Philadelphia County at No. 3373 August
ELECTROLUX HOME PRODUCTS, INC., :     Term 2011
GOODYEAR CANADA, INC., GREENE, :
TWEED & COMPANY, INDUSTRIAL       :   ARGUED: September 13, 2016
HOLDINGS CORP. F/K/A              :
CARBORUNDUM COMPANY, INC.,J.A. :
SEXAUER, INC., JOHN CRANE, INC.,  :
LINCOLN ELECTRIC CO., NIBCO, INC, :
PARKER-HANNIFIN CORP., SAINT-     :
GOBAIN ABRASIVES, INC., SEPCO     :
CORP., SPX CORP., VELAN           :
VALVECORP., WILLIAM POWELL        :
COMPANY, INGERSOLL RAND           :
COMPANY, TRANE US, INC.,          :
INDIVIDUALLY AND F/K/A AMERICAN :
STANDARD, INC., SUCCESSOR TO THE :
TRANE CO., AMERICAN RADIATOR & :
STANDARDSANITARY CORP.,           :
KEWANEE BOILER, CO., AND/OR       :
KEWANEE BOILER DIV. OF AMERICAN :
STANDARD, UNION CARBIDE CORP. :
AND WARREN PUMPS, LLC             :
                                  :
APPEAL OF: CRANE CO.              :
                                  ORDER


PER CURIAM                                     DECIDED: November 22, 2016


    The appeals are DISMISSED as having been improvidently granted.